Citation Nr: 1232267	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  10-08 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration 
Memorial Programs Service Processing Site
in Nashville, Tennessee


THE ISSUE

Entitlement to a Government-furnished headstone or grave marker.


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel



INTRODUCTION

The Veteran served in the Confederate Army of the Civil War, and had active service from November 1861 to January 1865.  The Veteran died on January [redacted], 1921.  The appellant is the Veteran's great-grandson.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from the September 2009 decision of the Department of Veterans Affairs (VA) National Cemetery Administration (NCA), Memorial Programs Service Processing Site, in Nashville, Tennessee, that denied the appellant's claim for a Government-furnished headstone or grave marker.  


FINDINGS OF FACT

1.  The Confederate Army Veteran died prior to November 1, 1990.  

2.  The Confederate Army Veteran is interred in a private cemetery and his grave is currently marked with a privately-purchased headstone/grave marker.  


CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished headstone or grave marker for a Veteran buried in a private cemetery whose burial plot or grave currently has a monument or grave marker has not been met.  38 U.S.C.A. § 2306 (West 2002 & Supp. 2011); 38 C.F.R. 38.631 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), are not applicable to this claim because the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Where, as here, the law is dispositive in a matter, the notice provisions of the VCAA have no effect.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). That is because no further notice or assistance to the appellant would result in a different outcome because the facts make clear that entitlement to a Government-furnished headstone or grave marker for the Veteran is not warranted based on his date of death and the fact that his burial plot or grave is currently marked by a monument or grave marker.  Accordingly, the Board finds that a remand for notice is not necessary.  See id; Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004; see also Mason v. Principi, 16 Vet. App. 129 (2002) (the veteran did not serve on active duty during a period of war and was not eligible for nonservice-connected pension benefits; because the law as mandated by statute, and not the evidence, is dispositive of the claim, the VCAA is not applicable); Livesay v. Principi, 15 Vet. App. 165 (2001) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

In August 2009, the appellant, who in this case is the Veteran's great-grandson, filed a VA Form 40-1330 (Application for Standard Government Headstone or Marker), and requested a flat granite headstone or marker for the Veteran's gravesite.  Along with his application, the appellant submitted a copy of the Veteran's Declaration of Pension Certificate, which reflects that the Veteran enlisted with the Confederate Army of the Civil War on November 9, 1861, and was honorably discharged on January 10, 1865.  The appellant also submitted a copy of a photograph of the gravesite of the Confederate Army Veteran.  A search for the Veteran on the website www.findagrave.com returns identical pictures to those submitted by the appellant and confirms that the Veteran is buried in a private cemetery.  The pictures also confirm that the Veteran's grave is marked by a privately-purchased headstone, which includes the name of the Veteran and his birth and death dates, as well as the names and birth and death dates of his deceased wife and child.  

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402 (West 2002 & Supp. 2011); 38 C.F.R. § 38.620(a) (2011).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).  Soldiers (and sailors) who served in the Union and Confederate Armies of the Civil War will be classified as a veteran who may be buried in a national cemetery.  See 38 U.S.C.A. § 2306(a)(3) (West 2002 & Supp. 2011).  In this case, the decedent meets the criteria for classification as a veteran and, if the next-of-kin approved, he could be buried in a national cemetery.  

VA is authorized to furnish a headstone or marker allowance for unmarked graves under 38 U.S.C.A. § 2306 and 38 C.F.R. §§ 38.630-38.633.  Pursuant to 38 U.S.C.A. § 2306(a), the Secretary shall furnish, when requested, appropriate Government headstones or markers at the expense of the United States for the unmarked graves of the following: (1) any individual buried in a national cemetery or in a post cemetery; (2) any individual eligible for burial in a national cemetery (but not buried there) except for those persons or classes of persons enumerated in section 2402(4), (5), and (6) of this title; (3) Soldiers of the Union and Confederate Armies of the Civil War; (4) any individual described in section 2402(5) of this title who is buried in a veteran's cemetery owned by a State; and (5) any individual who at the time of death was entitled to retired pay under chapter 1223 of title 10 [10 U.S.C. §§ 12731 et seq.] or would have been entitled to retired pay under that chapter but for the fact that the person was under 60 years of age.  

In December 2001, Congress passed the Veterans' Education and Benefits Expansion Act of 2001, Public Law 107-103.  Prior to the passage of this Act, VA was restricted from furnishing a marker for an already marked grave.  Pursuant to Public Law 107-103, Title V, Section 502, however, Section 2306 of Title 38, United States Code, was amended by adding subsection (d)(1) which established a five-year pilot program that directed VA to furnish an appropriate headstone or marker for the graves of eligible veterans buried in private cemeteries, regardless of whether the grave was already marked with a privately purchased marker.  This amendment was specifically noted to apply with respect to markers for the graves of individuals who died on or after the date of the law's enactment, which was December 27, 2001.  It was further indicated that the authority to furnish such a marker expired on December 31, 2006.  However, under the Dr. James Allen Veteran Vision Equity Act of 2007, Public Law 110-157, Section 2306(d) was amended again, and the authority to provide a Government-furnished headstone or marker for privately marked graves of eligible veterans interred in private cemeteries became permanent.  In addition, Section 203(b) of Public Law 110-157 made the second marker benefit retroactive to November 1, 1990, and allowed VA to provide a headstone or marker for the graves of individuals who died on or after that date, regardless of whether the grave was already marked with a privately-purchased headstone or marker.  

Accordingly, as the law currently stands, under 38 U.S.C.A. § 2306(d), the Secretary shall furnish, when requested, an appropriate Government headstone or marker at the expense of the United States for the grave of an individual described in paragraph (2) or (5) of subsection (a) who is buried in a private cemetery, notwithstanding that the grave is marked by a headstone or marker furnished at private expense.  Such a headstone or marker may be furnished only if the individual making the request for the Government headstone or marker certifies to the Secretary that the headstone or marker will be placed on the grave for which the headstone or marker is requested, or, if placement on the grave is impossible or impracticable, as close as possible to the grave within the grounds of the cemetery in which the grave is located.  

Pursuant to the corresponding regulatory provisions under 38 C.F.R. § 38.631(a) and (b), VA will furnish an appropriate Government headstone or marker for the grave of a decedent who (1) died on or after November 1, 1990; (2) is buried in a private cemetery; and (3) was eligible for burial in a national cemetery but is not an individual described in 38 U.S.C. § 2402(4), (5), or (6), but only if the individual requesting the headstone or marker certifies on VA Form 40-1330 that it will be placed on the grave for which it is requested or, if placement on the grave is impossible or impracticable, as close to the grave as possible within the grounds of the private cemetery where the grave is located.  38 C.F.R. § 38.631(a), (b) (2011).

As discussed above, according to the information obtained via a search of www.findagrave.com, the Confederate Army Veteran was in fact buried at a private cemetery, and a photograph of the gravesite shows that his grave is marked with a privately purchased headstone inscribed with the Veteran's name and his birth and death dates.  Based on this photograph, and the appellant's August 2009 application for a Government-furnished flat granite headstone or marker, the evidence establishes that the Confederate Army Veteran died in January 1921.  Indeed, the appellant has not asserted that the Veteran died on or after November 1, 1990.  Rather, his argument for receipt of a Government-furnished headstone or marker appears to be based on his observation of burial plots of individuals who died before November 1, 1990, that were marked with what appeared to be Government-furnished foot stones in addition to a headstone.  

In this instance, there is no question that the Confederate Army Veteran was and is eligible to be buried in a national cemetery and that he has been buried in a private cemetery.  However, he passed away in January 1921, nearly seventy years prior to the delimiting date of November 1, 1990.  

As such, the Board finds that eligibility for a Government-furnished headstone or marker under 38 U.S.C.A. § 2306 and 38 C.F.R. § 38.631 has not been established in this case.  While the Board sympathizes with the appellant's claim and recognizes the honorable service of the Veteran, the law and regulations concerning burial benefits establish very specific eligibility requirements for the provision of Government-furnished headstones or markers.  The law essentially holds that if a veteran is buried in a private cemetery and the grave is already marked by a headstone or marker furnished at private expense, then VA can furnish another Government headstone or marker for the grave of the veteran only if the decedent died on or after November 1, 1990.  38 U.S.C.A. § 2306(d); 38 C.F.R. § 38.631(a), (b).

In summary, the record reflects that the Veteran is buried in a private cemetery and that his grave is marked with a private headstone.  The record further reflects that the Veteran died in January 1921, nearly seventy years prior to November 1, 1990.  In considering the evidence of record, the Board finds that the Veteran does not meet the basic eligibility requirements under 38 C.F.R. § 38.631(b) and as such, the legal criteria for the provision of a Government-furnished headstone or grave marker under 38 U.S.C.A § 2306 are not met.  The Board has no authority to act outside the constraints of the statutory and regulatory criteria that bind it in this case.  See 38 U.S.C.A. § 7104(c) (West 2002).  Given the foregoing, the claim seeking eligibility for a Government-furnished headstone or marker is denied based on a lack of entitlement under the law.  Sabonis, supra.



ORDER

Entitlement to a Government-furnished headstone or grave marker is denied.  



____________________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


